DETAILED ACTION
Status of the Application
Claims 1-7 are pending in the instant application.  Claim 1 has been currently amended.  None of the claims have been canceled.  No new claims have been added.  
This is a Non-Final Rejection after the filing of a Request for Continued Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted March 24, 2021, has been received and considered by the Examiner.

Claim Rejections - 35 USC § 112
The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on December 17, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2013/0065097) in view of Ohtomo et al. (US 2016/0351952).
Regarding claims 1, 4 and 5, Hosaka et al. teaches a stacked battery comprising: 
a stack that comprises at least one short-circuit current shunt part and a plurality of electric elements which are stacked (Fig. 2);

each of the electric elements comprises a cathode current collector layer, a cathode material layer, an electrolyte layer, an anode material layer, and an anode current collector layer, all of these layers being stacked (para. [0031]),
the first current collector layer being electrically insulated from the second current collector via the insulating layer during operation of the stacked battery (para. [0047] - the current interrupting portion 54 has a high electrical resistance.  Additionally, para. [0051] teaches that the current interruption portion 54 is made of a resin material which allows almost no current flow; therefore, the current interrupting portion 54 is being interpreted as an electrically insulative layer.),
the first current collector layer is electrically connected with the cathode current collector layer (para. [0043]),
the second current collector layer is electrically connected with the anode current collector layer (para. [0043]), and
wherein a material that constitutes the insulating layer is polyethylene (para. [0051]; instant claim 5).
Because Hosaka teaches that the material that constitutes the insulating layer is polyethylene like that of the instant invention, one of ordinary skill in the art would 
Hosaka et al. is silent regarding a constraining member that applied a constraint pressure to the stack, the constraining member applying the constraint pressure at least to the short-circuit current shunt part in a direction of stacking the layers in the short-circuit current shunt part, wherein the constraint pressure that the constraining member applies is no less than 7.5 MPa (instant claim 4).  However, Ohtomo et al. teaches that it is known in the art for a stacked battery to have a constraining member (restraining member 20) that applies a constraint pressure to the stack, the constraining member applying the constraint pressure to the stacked battery in the direction of stacking (para. [0086]; Fig. 5), wherein the constraint pressure that the constraining member applies is 0.1 MPa or more {para. [0086]; the claimed range, no less than 7.5 MPa, and the prior art range, 0.1 MPa or more, overlap at one point; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stacked battery of Hosaka et al. by incorporating a constraining member that applies a constraint pressure to the stack, the constraining member applying the constraint pressure as taught by Ohtomo et al. in order to increase the contact of the active material particles 
Regarding claim 6, modified Hosaka et al. teaches a stacked battery wherein the plurality of the electric elements are electrically connected with each other in series (paras. [0009] and [0027]).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the stacked battery of modified Hosaka et al. such that plurality of the electric elements are electrically connected with each other in parallel when doing so provides the desired power to the end consumer/customer.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 7, modified Hosaka et al. teaches a stacked battery wherein the following directions are the same:
 the direction of stacking the first current collector layer, the insulating layer, and the second current collector layer in the short-circuit current shunt part (Hosaka et al., Fig. 2),
a direction of stacking the cathode current collector layer, the cathode material layer, the electrolyte layer, the anode material layer, and the anode current collector layer in each of the electric elements (Hosaka et al., Fig. 2),
a direction of stacking the short-circuit current shunt part and the electric elements in the stack (Hosaka et al., Fig. 2; Ohtomo et al., para. [0086]; Fig. 5), and
a direction of applying the constraint pressure to the stack by the constraining member (Ohtomo et al., para. [0086]; Fig. 5).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. in view of Ohtomo et al. as applied to claim 1 above, and further in view of Yamada et al. (US 2019/0214677).
Regarding claims 2 and 3, modified Hosaka et al. teaches a stacked battery wherein the battery comprises a semisolid gel electrolyte that may be used to prevent liquid leakage of electrolyte within the battery (Hosaka et al. para. [0038]).  Modified Hosaka et al. is silent regarding a stacked battery wherein the battery is a sulfide solid-state battery and wherein the electrolyte layer contains LiS-P2S5-LiI-LiBr.  Yamada et al. 2S5-LiI-LiBr (para. [0084]; because both I and Br are halogen elements, LiX can be both LiI and LiBr).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of the stacked battery modified Hosaka et al. by incorporating a sulfide solid electrolyte wherein the electrolyte layer contains LiS-P2S5-LiI-LiBr as taught by Yamada et al. to assist with preventing electrolyte leakage within the battery (Hosaka et al., para. [0038]) and to create a stacked sulfide solid-state battery without deterioration of battery characteristics (Yamada et al., para. [0024]).  

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.
Applicant argues:  In the rejection of claim 1, the Office Action alleges that Hosaka discloses the claimed insulating layer, as previously presented in the claims. In particular, the Office Action alleges that the combination of the current interrupting portion 54 and "air" between the alleged first and second current collector layers correspond to the clamed insulating layer. Furthermore, the Office Action alleges that Hosaka discloses that the first current collector layer is insulated from the second current collector via the insulating layer, as previously presented in the claims. More specifically, page 5 of the Office Action alleges, as follows:


However, in the present application, the insulating layer is an electrical insulator, which is quite different from "air," which the Office Action asserts serves as a thermal insulator. In this way, as required by claim 1, the first current collector layer is electrically insulated from the second current collector via the insulating layer during operation of the stacked battery. More specifically, the first and second current collectors are insulated from each other in a case where an internal short-circuit condition of the battery does not exist. Hosaka does not disclose or suggest the claimed features, or the resulting advantages of the claimed features. The remaining applied art does not cure the deficiencies of Hosaka.
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724